DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements were filed 12/15/2021 and 01/03/2022.

	A Track One request was granted on 01/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "TKI" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 makes no reference to TKI as a generic class. Correction is requested.

Claims 14 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 is indefinite because the limitation pertains to occlusion of the needle lumen by a material which is solid at room temperature. However, applicant has already set out that the hydrogel is dry solid when administered. This limitation then brings into question how the dry hydrogel is administered through a needle if it occludes the lumen of the needle. Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14-29 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 10-15, 17-20, 23-28 of copending Application No. 17/210,719 (US’719) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US’719 claims a method of treating an ocular disease comprising administering an implant comprising a hydrogel and axitinib wherein the axtinib is dispersed in the hydrogel. The implant is cylindrical and in its dry state prior to administration has a diameter of 0.1 mm to 0.5 mm and a length of less than about 17 mm, wherein the implant is administered by injection into the vitreous humor. A dose was administered per eye once during a treatment period of at least 3 months is from about 150 ug to about 1800 ug axtinib and is contained in or more implants administered concurrently (see claim 1). The hydrogel comprises PEG units (claim 24), with the PEG units have a number average molecular weight of about 20,000 Daltons (claim 25). The PEG units comprise 4-arm and/or 8 –arm PEG units (claim 26). Claim 27 sets out a hydrogel comprising crosslinked PEG units with crosslinks of an amino carboxylic acid where the number of carbons is from 0 to 10 (claims 27 and 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-29 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0085307 (Sawhney et al)   in view of  WO 2017/015616 (Yerza et al).

	Sawhney et al disclose a method of treating an ocular condition. The method comprises placing a composite depot xerogel with embedded hydrolytically degradable particles into an anterior chamber of the eye to deliver a therapeutic agent (Abstract). By definition, the xerogel is in a dry, solid state when administered.  The hydrolytically degradable particles  deliver the therapeutic agent when they degrade in the anterior chamber. The matrix of the hydrogel is formed by covalently crosslinking one or more multiple-arm polyethylene glycol precursors with hydrolytically degradable linkages on each of the multiple arms which have terminal –OH or –COOH groups. Polymeric precursors are disclosed as having 2- 100 arms at [006]. Molecular weight can range form 200 to 250,00 [0075]. Crosslinking is disclosed at [0090] – [0093] and involves the formula depicted at [0092], with N-hydroxysuccinamides as one example of a useful crosslinker.  Bioactives such as axitinib are recited at [0119]. At [0138}, The sustained release of the axitinib lasts for at least 140 days (see Figures 10 A-F). Tables 9-11 show release 5 months later. Controlled release is further disclosed to last up to 2 yrs at claim 35.Sawhney et al teach 
        Even so, the modification of such implants to cylindrical shapes is specifically taught by Yerxa et al. Yerza et al teaches methods of making ocular , sustained release pharmaceutical compositions (Abstract). The gel is formed in a cylindrical mold [0080]. The suspension was then drawn into a cylindrical mold of specific inner diameter. The diameter is typically 1 mm, however diameters smaller and larger are disclosed (0.1 – 3 mm diameter) [00439]. Cylindrical implant is controlled by cutting the tubing after formation to the appropriate length (e.g. 5 mm) [00447].
	It would therefore have been obvious to one of ordinary skill in the art at the time of filing to form the dry hydrogel of Sawhney et al in a cylindrical shape as taught Yerxa et al. Further, one of ordinary skill would have a reasonable expectation of similar therapeutic results since both Sawhney et al and Yerxa et al are directed towards the same therapeutic endeavor of implanting a drug delivery system in the anterior chamber. The instantly claimed method of treating an ocular disease would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Sawhney et al in view Yerxa et al. 

Conclusion
	No claims are allowed.




					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz